Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00109-CV

                                     Sergio ALANIZ, Sr., et al.,
                                             Appellants

                                                v.
                        Jesus Maria Alvarez & Associates; Ana Lisa Garza, s
                          JESUS MARIA ALVAREZ & ASSOCIATES,
                                    Ana Lisa Garza, Intervenor,
                                            Appellees

                      From the 381st Judicial District Court, Starr County, Texas
                                     Trial Court No. DC-00-328
                           Honorable J. Manuel Banales, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 14, 2014

DISMISSED FOR LACK OF JURISDICTION

           Appellants seek to appeal from a January 13, 2014 order denying their motion to recuse

the trial judge, the Honorable Federico J. Hinojosa, retired Justice of the Thirteenth Court of

Appeals. It appears from the clerk’s record that the order is interlocutory because the underlying

proceeding out of which the order arises remains pending and no severance order appears in the

record. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001) (appellate courts only

have jurisdiction to review final judgments that dispose of all parties and causes of action and

certain interlocutory orders identified by statute). Rule 18a(j) of the Texas Rules of Civil
                                                                                      04-14-00109-CV


Procedure expressly states that an order denying a motion to recuse may only be reviewed on

appeal from the final judgment. TEX. R. CIV. P. 18a(j)(1)(A). On April 8, 2014, we ordered

appellants to show cause in writing within fifteen days why this appeal should not be dismissed

for lack of jurisdiction. Appellants did not respond. Absent an appealable interlocutory order or

final judgment in writing, this court has no jurisdiction over this appeal. See Ogletree v. Matthews,

262 S.W.3d 316, 319 n.1 (Tex. 2007); Lehmann v. Har Con Corp., 39 S.W.3d 191, 195 (Tex.

2001); Northeast Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Accordingly,

this appeal is dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).


                                                  PER CURIAM




                                                -2-